Hill, J.
The petition in this ease was filed by Bullard et al., as commissioners of roads and revenues of Cobb County, against James E. Dobbs, clerk of the superior court, and John T. Dorsey, solicitor-general of the Blue Bidge Circuit, to require them to pay into the treasury of Cobb County all fines, forfeitures, and moneys, from every source, accruing to the office of solicitor-general in that county since January 1, 1919, and calling on the solicitor-general to make a written report of all moneys collected, and furnish to petitioners, as provided in the act of the 'General Assembly approved August 20, 1918 (Acts 1018, p. 360), to abolish fines, forfeitures, and fees formerly belonging to the solicitor-general of the Blue Bidge Circuit, and providing an additional salary for the solicitor-general in lieu thereof.- The defendants both demurred to and answered the petition. The act in question was attacked as being unconstitutional and void on various grounds, but no particular clause or portion of the constitution is sufficiently stated or pointed out as being violated. The court, *555after hearing argument, passed an order granting a mandamus absolute, as prayed for in the petition; to which ruling the respondents excepted and assigned the same as error.
As no particular clause or portion of the constitution is sufficiently stated or pointed ou.t as being offended by the act, no question is raised for decision by this court on the constitutionality of the act of 1918, supra;.and consequently, as the sole attack is on the constitutionality of the act, the court did not err in granting the mandamus absolute. Griggs v. State, 130 Ga. 16 (60 S. E. 103); Lee v. Central of Ga. Ry. Co., 147 Ga. 428 (94 S. E. 558); City of Atlanta v. Standard Life Ins. Co., 149 Ga. 501 (101 S. E. 122).

Judgment affirmed.


All the Justices concur.